Action by plaintiff wife to recover damages for personal injuries caused by a defect in a place used for roller skating, and by her husband for loss of services and expenses. Judgment in favor of plaintiffs reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event, upon the ground that the verdict of the jury is against the weight of the evidence. Hagarty, Johnston and Adel, JJ., concur; Lazansky, P. J., and Carswell, J., dissent and vote to affirm the judgment.